Citation Nr: 0945750	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation for hepatitis C in 
excess of 10 percent until October 17, 2006, and 20 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board remanded the appeal for further development in 
February 2008, to include the obtainment of additional 
records and a contemporaneous examination.  The development 
has been accomplished, and the appeal has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to October 17, 2006, the evidence of record shows 
that the Veteran's hepatitis C was manifested by fatigue; 
with no evidence of malaise, anorexia, weight loss, or 
hepatomegaly; dietary restrictions, or continuous medication 
was not shown; and did not result in incapacitating episodes 
having a total duration of two weeks to four weeks during any 
pertinent 12 month period.  

2.  Since October 17, 2006, the evidence of record shows that 
the Veteran's hepatitis C is manifested by daily fatigue and 
constant abdominal pain that interfered with his normal work 
schedule, without evidence of anorexia, malaise, 
hepatomegaly; and did not result in incapacitating episodes 
having a total duration of four weeks to six weeks during any 
pertinent 12 month period.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2006, the criteria for an evaluation 
in excess of 10 for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7312, 7354 (2009).

2.  From October 17, 2006, the criteria for an evaluation in 
excess of 20 for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.114, DCs 7312, 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in April 2004, 
and March 2008) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006 and March 2008.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, staged disability ratings 
were assigned for the Veteran's service-connected hepatitis 
C.  Specifically, the Veteran's hepatitis C is rated 10 
percent disabling from March 2, 2004, through October 16, 
2006, and 20 percent disabling since October 17, 2006.

Under DC 7354, which provides criteria for the evaluation of 
hepatitis C, a noncompensable evaluation is assigned for 
hepatitis C that is nonsymptomatic.  38 C.F.R. § 4.114.  A 10 
percent rating is assigned for hepatitis C with intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period. 

A 20 percent rating is assigned for hepatitis C with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.  

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly. 

A 100 percent rating is assigned for near- constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, DC 7354.

Sequelae, such as cirrhosis or malignancy of the liver, are 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms can not be used as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  38 C.F.R. § 4.114, DC 7354, Note 1.

An "incapacitating episode" is defined as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  Id. at Note 2.  Further, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  38 
C.F.R. § 4.112.

The criteria for a 20 percent rating, as well as those for 
the 40 percent and 60 percent levels, are stated in the 
disjunctive, presenting two alternate scenarios for 
establishing entitlement for each level.  With respect to the 
20 percent level, either the evidence must show that the 
Veteran has daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, the evidence must show 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.

Under DC 7312, a compensable rating for cirrhosis of the 
liver is warranted for symptoms such as weakness, anorexia, 
abdominal pain, and malaise.  Portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  38 C.F.R. § 4.114, DC 7312.

A.  Prior to October 17, 2006 
(From March 2, 2004, through October 16, 2006)

A 10 percent evaluation assigned for hepatitis C from March 
2, 2004, through October 16, 2006.  The Veteran contends that 
a rating in excess of 10 percent is warranted.  

When examined by VA in May 2004 for hepatitis C, it was noted 
that the Veteran weighed 260 pounds.  He had received 
vaccinations during service with an air gun.  At age 12 , he 
placed a tattoo on his arm using a sewing needle, ink, and 
thread.  He denied any blood transfusions, IV drug use or 
abuse, or high risk sexual activity.  The Veteran stated that 
he was treated in 1995 with interferon therapy.  He denied 
any current abdominal pain, hair loss, weight loss, changes 
in bowel habits , or any other symptoms.  The VA examiner 
found no jaundice.  The abdomen was soft and tender, and 
there was no edema of the extremities.  Hepatitis C antibody 
was positive.  A diagnosis of hepatitis C, status post 
therapy with interferon and riavirin was shown.  Another VA 
examiner reviewed the claims file in October 2004 and opined 
that it was likely as not that the Appellant's hepatitis C 
was obtained through the use of the vaccination gun used 
during active service, in comparison to the tattoo.  

Subsequently dated private treatment records dated in 
November 2004 include a computerized tomography (CT) liver 
scan which revealed that the liver was normal in density and 
without focal masses.  The intra and extra hepatic bile ducts 
were unremarkable.  A biopsy was obtained, and the final 
diagnosis was of chronic hepatitis demonstrating minimal mild 
activity, Grade 1-2.  Portal and focal early perioportal 
fibrosis was present in stage 1-2.  There was no evidence of 
iron accumulation or cirrhosis.  

A private physician (J.S., D.O.) reported in a June 2005 
statement that the Veteran had experienced fatigue, malaise, 
anorexia, and arthralgias over the years for which he had 
received treated in recent years.  The other private 
physician, (Z.Z., M.D.) noted that he had treated the Veteran 
for his hepatitis C for 7 years.  

On private liver ultrasound in May 2006, liver size was top 
normal for the patient's size, and there were no focal 
hepatic lesions identified.  Echogenicity of the liver was 
within normal limits, and there was no evidence of 
intrahepatic ductal dilatation.  The visualized portion of 
the common duct was normal in caliber.  The impression was 
liver that was essentially stable in size without evidence of 
focal hepatic lesion or intrahepatic biliary tree dilatation.  

VA hepatitis C evaluation in August 2006 shows that the 
Veteran had increased fatigue.  The Veteran denied any 
vomiting, hematemesis, melena, or jaundice.  The Veteran also 
complained, however, of intermittent fever that occurred 
approximately 3 times per week.  It was again noted that in 
the mid 1990s he was started on interferon therapy.  It was 
noted that this therapy lasted for approximately 21/2 years and 
was completed in 1998.  It was also noted that the therapy 
had failed as the Veteran's hepatitis C radionuclide 
angiography ribonucleic acid (RNA) was still elevated.  He 
also reported a 5 pound weight loss, feelings of depression, 
and persistent pain in the right upper quadrant of his 
abdomen.  The Veteran was noted to weight 272 pounds.  .  

Based upon its review of the evidence of record, the Board 
finds there is no basis for an initial disability rating in 
excess of 10 percent for any time period from March 2, 2004, 
through October 16, 2006.  See Fenderson, supra.  While the 
Veteran is competent to report the symptoms he experienced, 
including fatigue, the evidence of record does not indicate 
that he was medically forced to restrict his diet; does not 
reflect that he was taking medication during the period in 
question; and does not reflect that he had incapacitating 
episodes.  38 C.F.R. § 4.114, DC 7354.  As the 10 percent 
rating represents the greatest degree of impairment shown 
from the effective date of the grant of service connection 
through October 16, 2006, there is no basis for staged rating 
pursuant to Fenderson, supra.  As the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since October 17, 2006

In a statement dated October 17, 2006, Z.Z., M.D., reported 
that the Veteran continued to be seen for residuals of 
hepatitis, chronic liver disease without cirrhosis.  Symptoms 
included fatigue and fever.  

Dr. Z.Z. reported in a January 2007 statement that he had 
treated the Veteran for chronic hepatitis C disease.  He also 
stated that the Veteran had a history of diverticulosis.  
Symptoms over the years included severe abdominal pain, 
chronic fatigue, and depression.  These symptoms were 
described as incapacitating resulting in the Veteran being 
unable to continue his normal working schedule although he 
tried.  

In a March 2007 rating action, the 10 percent rating in 
effect for hepatitis C was increased to 20 percent, effective 
from the date of Dr Z.Z.'s report on October 17, 2006.  The 
Veteran contends that a rating in excess of 20 percent is 
warranted.  

Private laboratory results from January 2007 reveal hepatitis 
C "RNA Quantitative PCR" which was high.  Subsequently, in 
March 2007,  Dr. Z.Z. reported that he started the Veteran on 
Interferon.  In a subsequent report from June 2007, Dr. Z.Z. 
noted that the Veteran had had low grade fever twice per day.  
While his urine had been dark, there had been no dysuria, and 
there was no abdominal pain.  The Veteran had been able to 
eat well.  His weight was 278 pounds.  The medications 
previously subscribed for the Veteran for his hepatitis C had 
resulted in fever, chills, and severe aching.  The treatment 
was stopped and restarted in June 2007.  This again, however, 
resulted in illness to the Veteran.  The examiner's 
impressions included hepatitis C with failed Interferon 
treatment.  

When examined by VA in June 2009, it was noted that the 
Veteran had elevated liver function.  He had been tried on 
numerous medications, but had been unable to tolerate them 
and had suffered side effects.  Current manifestations 
included daily fatigue and malaise.  The Veteran denied 
nausea and vomiting.  The VA examiner also noted that the 
Veteran's complaints in the right upper quadrant area were 
related to trochanteric bursitis.  On physical exam, the 
Veteran was alert and oriented and in no acute distress.  The 
laboratory results revealed positive hepatitis C antibodies 
which were reactive in 2006 and in 2008.  

The evidence of record does not support a higher initial 
evaluation in excess of 20 percent, since October 17, 2006, 
for the Veteran's service-connected hepatitis C.  The 
Veteran's complaints of daily fatigue and malaise are 
contemplated by the criteria associated with the currently 
assigned 20 percent disability evaluation.  Moreover, the 
record does not reflect weight loss as his weight has 
remained sable throughout, and right upper quadrant pain has 
been attributed to nonservice-connected trochanteric 
bursitis.  Since October 17, 2006, the Veteran's hepatitis is 
not shown to have been manifested by minor weight loss or 
hepatomegaly.  Nor is it shown to have resulted in 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during any twelve-month 
period.

In sum, the medical evidence of record demonstrates that the 
Veteran's hepatitis C disability has warranted no more than a 
20 percent rating at any time since October 17, 2006.  See 
Fenderson, supra, 12 Vet. App. at 125-26; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings).  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); Gilbert, supra.  

Final Considerations

In considering the Veteran's claims herein for higher ratings 
for his hepatitis C, the Board has also considered the issue 
of whether the schedular evaluations assigned the Veteran's 
hepatitis C since the initial grant of service connection are 
inadequate, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, No. 06-3088, __ Vet. App. __ (Sept. 16, 
2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluations in this case are 
not inadequate. A  rating in excess of 10 and 20 percent is 
provided for certain manifestations of the service-connected 
hepatitis C, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's hepatitis C.  From March 2, 
2004, through October 16, 2006, the evidence of record shows 
that the Veteran's hepatitis C was manifested by fatigue; 
with no evidence of malaise, anorexia, weight loss, or 
hepatomegaly; dietary restriction, or continuous medication 
was not shown; and did not result in incapacitating episodes 
having a total duration of two weeks to four weeks during any 
pertinent 12 month period.  Since October 17, 2006, the 
evidence of record shows that the Veteran's hepatitis C is 
manifested by daily fatigue and malaise, resulting in 
interference with the Veteran's normal work schedule, but 
without evidence of anorexia, malaise, hepatomegaly; and did 
not result in incapacitating episodes having a total duration 
of four weeks to six weeks during any pertinent 12 month 
period.  Accordingly, the criteria for a 10 percent 
disability rating more than reasonably describes the 
veteran's disability level and symptomatology from March 2, 
2004, through October 16, 2006, and a 20 percent disability 
rating more than reasonably describes the Veteran's 
disability level and symptomatology since October 17, 2006.  
Therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.


ORDER

An initial disability rating in excess of 10 percent prior to 
October 17, 2006, for hepatitis C, is denied.  

A disability rating in excess of 20 percent since October 17, 
2006, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


